ACCEPTED
                                                                                                         12-14-00344-CV
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    2/5/2015 10:08:36 AM
                                                                                                            CATHY LUSK
                                                                                                                  CLERK

                               Court of Appeals Number 12-14-00344-CV
                                     Trial Court Number 12-0384-A
                                                                                          FILED IN
VICTOR LISSIAK, JR.,                                                               12th COURT OF APPEALS
     Appellant,                                                                         TYLER, TEXAS
                                                                                   2/5/2015 OF
                                                                                   COURT    10:08:36 AM
                                                                                                APPEALS
v.                                                                                      CATHY S. LUSK
                                                                           TWELFTH DISTRICT Clerk
                                                                                               OF TEXAS
S.W. LOAN OO, L.P.,
      Appellee.

                  APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                              TO FILE APPELLATE BRIEF

        Under Rule 38.6(d) of the Texas Rules of Appellate Procedure, Appellant Victor Lissiak, Jr.,

files this motion for an order extending the time to file Appellant’s appellate brief, and respectfully

shows the court the following:

        1. The deadline for filing Appellant’s appellate brief in this court is February 25, 2015.

        2. Appellant seeks an order extending the time for filing Appellant’s appellate brief for thirty

days, extending the date to March 25, 2015.

        3. Appellant relies on the following facts as a reasonable explanation for the requested

extension of time. Appellant’s attorney, has been required to devote time to other client matters,

including:

        (i) Joint preparation, as lead counsel, in conjunction with attorneys of Jones Day in San
        Francisco, California and Bengoshi of Jones Day in Tokyo, Japan for the “first hearing” in
        the District Court, Osaka, Japan in the appeal of an award in an arbitration proceeding in
        Sanyo Electric Co., Ltd., etal v. Prem Sales, LLC, etal, Case No. 11-02, Osaka, Japanese
        Commercial Arbitration Association, on February 20, 2015, at 9:00 a.m. JST (February 19,
        2015, at 6:00 p.m. CST) for which Holmes received telephonic notice of on February 4,
        2015, at approximately 10:15 p.m. CST.

        (ii) Completion of extensive discovery and discovery disputes in the case of Spa Castle
        Texas, LLC, etal v. Miura North America, Inc. & JB Industrial Contractors, Inc., Cause No.
        2013-10309-16, 16th Judicial District Court, Denton County, Texas.


Appellant’s Motion for Extension of Time to File Appellate Brief, Page 1
        (iii) In ADM Milling Co. eta al v. Hesed Enterprises, etal v. ADM Milling Co., etal, Cause
        No DC-13-13400-M, 298th Judicial District Court, Dallas County, Texas, and related cases.

        (iv) Finalizing and filing dispositive pleadings in two adversary proceedings in the U. S.
        Bankruptcy Court, Eastern District of Texas, Sherman Division, related to this case, being
        Adversary Case Nos. 14-04085 & 14-04087, and involving family members of Appellant.

        4. Appellant’s attorney is a sole-practitioner with a small office and limited staff and the

substantial interruption caused by the scheduling in the case before the Osaka District Court, Osaka,

Japan prevents Appellant’s attorney from devoting the time required to prepare and file the

Appellant’s brief.

        5. Appellant has made no previous requests for an extension to file the Appellant’s brief.

        6. The extension of time requested will not prejudice or inconvenience Appellee in any

manner, nor will the time for submission of this case be extended by granting an extension of time

in which to file Appellant’s brief.

        7. For these reasons, Appellant respectfully requests the Court to grant the Appellant a thirty

day extension, to March 25, 2015, to file his brief.


                                                             Respectfully submitted,

                                                             THE HOLMES LAW FIRM, INC.

                                                             By:      /s/ R. H. Holmes
                                                                      Robert H. Holmes
                                                                      SBN 09908400

                                                             3401 Beverly Drive
                                                             Dallas, Texas 75205
                                                             Telephone: 214-384-3182
                                                             Facsimile: 214-522-6673
                                                             email: rhholmes@swbell.net

                                                             ATTORNEYS FOR APPELLANT


Appellant’s Motion for Extension of Time to File Appellate Brief, Page 2
                                       CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with Counsel for
Appellee, S.W. Loan OO, L.P., and Counsel for Appellee has stated that Appellee IS NOT opposed
to Appellant’s First Motion for Extension of Time To File Petition for Review.

                                                               /s/ Robert H. Holmes
                                                             Robert H. Holmes

                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
to the attorney of record for S.W. Loan OO, L.P., on February 5, 2015 via efile Texas.

                                                                /s/ rhholmes
                                                             Robert H. Holmes




Appellant’s Motion for Extension of Time to File Appellate Brief, Page 3